   Case: 1:20-cr-00022-SL Doc #: 29 Filed: 06/03/21 1 of 2. PageID #: 143




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


 UNITED STATES OF AMERICA,                  )        CASE NO. 1:20-cr-22
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
 vs.                                        )
                                            )        ORDER
 DENNIS MCKENZIE,                           )
                                            )
                                            )
                       DEFENDANT.           )

       This matter is before the Court upon Magistrate Judge Thomas M. Parker Report

and Recommendation that the Court accept the plea of guilty of defendant Dennis

McKenzie and enter a finding of guilty against defendant. (Doc. No. 25.)

       On January 8, 2020, the government filed an Indictment against defendant. (Doc.

No. 1.) On March 2, 2021, this Court issued an order assigning this case to Magistrate

Judge Parker for the purpose of receiving defendant's guilty plea. (Doc. No. 21.)

       On March 16, 2021, a hearing was held in which defendant entered a plea of guilty

to Count 1 of the Indictment, charging him with Felon in Possession of Firearm and

Ammunition, in violation of 18 U.S.C. Section 922(g)(1) and 924(a)(2). Magistrate Judge

Parker received defendant's guilty plea and issued a Report and Recommendation ("R&R")

recommending that this Court accept the plea and enter a finding of guilty. (Doc. No. 25.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is REJECTED.

Specifically, the Court finds that the defendant was not properly advised of his appellate
   Case: 1:20-cr-00022-SL Doc #: 29 Filed: 06/03/21 2 of 2. PageID #: 144




rights. Accordingly, the defendant's plea of guilty is NOT APPROVED.

       At the request of the parties, a new plea hearing is scheduled for June 3, 2021 at

10:00 a.m.

       IT IS SO ORDERED.



 Dated: June 3, 2021
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE
